NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

              JAMES THOMAS RYAN,
                    Petitioner

                           v.

           DEPARTMENT OF DEFENSE,
                    Respondent
              ______________________

                      2018-1524
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. DC-0752-17-0673-I-1.
                ______________________

              Decided: February 13, 2019
               ______________________

   JOHN SILVERFIELD, Garden City, NY, for petitioner.

    P. DAVIS OLIVER, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, for respondent. Also represented by ELIZABETH
MARIE HOSFORD, ROBERT EDWARD KIRSCHMAN, JR., JOSEPH
H. HUNT; ELIZABETH PAVLICK, Office of General Counsel,
Washington Headquarters Services & Pentagon Force Pro-
tection Agency, United States Department of Defense,
Washington, DC.
                 ______________________
2                                          RYAN v. DEFENSE




    Before LOURIE, BRYSON, and MOORE, Circuit Judges.
PER CURIAM.
    James Ryan appeals from a decision of the Merit Sys-
tems Protection Board (“the Board”) sustaining three
charges against Ryan for lack of candor, conduct unbecom-
ing a police officer, and unauthorized use of a computer,
and removing him from service as a police officer in the
Pentagon Force Protection Agency (“PFPA”). See Ryan v.
Dep’t of Def., No. DC-0752-17-0673-I-1 (M.S.P.B. Nov. 15,
2017). Ryan disputes whether substantial evidence sup-
ports each of the conclusions of the Board’s Administrative
Judge (“AJ”) with respect to these charges, and he further
argues that the AJ failed to find a nexus between the ad-
verse action and his service and that the AJ’s action vio-
lated his rights under the Due Process Clause and the
Whistleblower Protection Act (“WPA”). Because we con-
clude that substantial evidence supports the AJ’s findings
and that Ryan’s other arguments lack merit, we affirm.
                    I.   BACKGROUND
     Ryan was employed as a police officer with the PFPA
from February 2009 until his removal on June 6, 2017. In
2015, Ryan filed a complaint with the Equal Employment
Opportunity Commission (“EEOC”), concerning his em-
ployment with the PFPA, which is not at issue in this ap-
peal. In the course of that proceeding, Ryan was required
to sign a Notice of Rights and Responsibilities for the
EEOC complaint process. By signing the notice, Ryan was
given access to a Report of Investigation (“ROI”) from the
EEOC, which contained the personnel file of another police
officer (“SV”). The ROI included the following warning:

    v. The ROI contains personal data and is to be
    treated in a confidential manner. You may not
    show your copy of the ROI, in whole or in
    part, to a third party except your designated
    representative. Violations of privacy safeguards
RYAN v. DEFENSE                                          3



   may result in disciplinary action, a fine of up to
   $5,000, or both (Public Law 93-576 1).
J.A. 148.
    Ryan did not heed this warning. Instead, he sent a
copy of SV’s personnel file to eight members of the PFPA,
as well as the PFPA Office of Professional Responsibility,
as an attachment to an October 12, 2016, memorandum in
which he asserted that SV received a fraudulent cash bo-
nus of $2,050 from a sergeant “in exchange for allowing
[SV’s duty post] to become a location for unauthorized con-
gregating, food delivery, and eating to take place.” J.A.
417. Ryan had previously reported SV and others on sepa-
rate occasions for such unauthorized congregating around
SV’s duty post.
     In the memorandum, Ryan denigrated SV’s perfor-
mance based on Ryan’s own observations, SV’s personnel
file, and records of SV’s incident reports stored in the
PFPA’s Record Management System (“RMS”), which Ryan
had accessed. However, Ryan never provided any evidence
of this purported quid pro quo beyond his complaints about
SV’s performance and allegedly undeserved bonus and pos-
itive evaluation from the sergeant. 2
    In response, the PFPA issued a notice of proposed re-
moval to Ryan on February 7, 2017. The PFPA asserted
that the removal was justified because, among other
charges, Ryan: (1) lacked candor by making an untrue and
unsupported allegation about SV and the sergeant; (2)


   1    The ROI’s citation of the Privacy Act of 1974 con-
tains a minor error and should have read “Public Law 93-
579.” See Privacy Act of 1974, Pub. L. No. 93-579,
5 U.S.C.A. § 552a (West through Pub. L. No. 115-281).
    2   Importantly, Ryan admitted he never reviewed
SV’s Officer Performance Rating, which was the basis for
SV’s performance rating and bonus.
4                                           RYAN v. DEFENSE




violated the law and departmental policy by distributing
SV’s personnel file, which is conduct unbecoming a police
officer; and (3) misused a government computer by access-
ing SV’s police reports in the RMS system without author-
ization. The deciding official (“DO”) sustained the charges
at issue in this appeal and removed Ryan from service on
June 6, 2017.
     Ryan then appealed to the Board. The AJ credited the
DO’s testimony and therefore sustained the charges and
Ryan’s removal. The AJ also rejected Ryan’s affirmative
defense under the WPA. While Ryan did not present an
argument that his removal violated his due process rights,
the AJ credited certain statements at the hearing as rais-
ing the issue. Specifically, Ryan alleged at the hearing that
the DO’s personal knowledge that another of Ryan’s accu-
sations—that two other PFPA officers abuse alcohol while
off-duty—was baseless constituted ex parte information to
which Ryan must be given notice. See Stone v. FDIC, 179
F.3d 1368, 1376–77 (Fed. Cir. 1999) (holding that a DO’s
consideration of an ex parte communication may violate an
employee’s right to due process where it introduces new
and material evidence). The AJ rejected Ryan’s due pro-
cess argument because the specification directly concern-
ing this accusation was withdrawn by the PFPA and, with
respect to the sustained charges, the ex parte information
was both immaterial and cumulative to the remainder of
the record.
    The AJ’s decision became the decision of the Board be-
cause Ryan did not appeal to the full Board, which at that
time lacked a quorum. This appeal followed. We have ju-
risdiction under 28 U.S.C. § 1295(a)(9).
                      II. DISCUSSION
    The scope of our review of an appeal from a decision of
the Board is limited. We must affirm the Board’s decision
unless we find it to be “(1) arbitrary, capricious, an abuse
of discretion, or otherwise not in accordance with law;
RYAN v. DEFENSE                                           5



(2) obtained without procedures required by law, rule, or
regulation having been followed; or (3) unsupported by sub-
stantial evidence.” 5 U.S.C. § 7703(c). A finding is sup-
ported by substantial evidence if a reasonable mind might
accept the evidence as adequate to support the finding.
Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938).
Credibility determinations are within the discretion of the
Board and are “virtually unreviewable” on appeal. King v.
HHS, 133 F.3d 1450, 1453 (Fed. Cir. 1998). The burden of
establishing reversible error in a Board decision rests upon
the petitioner. See Harris v. Dep’t of Veterans Affairs, 142
F.3d 1463, 1467 (Fed. Cir. 1998).
    We address Ryan’s challenges to the sufficiency of the
evidence, his due process challenge, and his affirmative de-
fense under the WPA in turn.
                            A.
    Ryan raises many arguments that the AJ’s decision to
sustain all three charges was unsupported by substantial
evidence. Ryan’s principal argument with respect to the
lack of candor charge is that neither the DO nor the AJ ever
made a finding that Ryan intended to deceive the recipi-
ents of his memorandum, or that he knew his allegation
was incorrect. Further, Ryan contends, our precedent con-
fines lack of candor charges to investigations or inquiries,
rather than unsupported allegations. See, e.g., Ludlum v.
Dep’t of Justice, 278 F.3d 1280, 1284 (Fed. Cir. 2002).
    The government responds that the concept of lack of
candor is defined more broadly by our case law and is not
restricted, as Ryan would have it, to statements made dur-
ing investigations or inquiries. In the government’s view,
Ryan lacked candor because he knew both that he had no
evidence to support his assertion of a quid pro quo and that
he could not support his allegation that SV’s evaluation
was “fraudulently inflated” because he admitted that he
had never read SV’s Officer Performance Record.
6                                            RYAN v. DEFENSE




    We agree with the government because our precedent,
including Ludlum, is clear that lack of candor is a “flexible
concept whose contours and elements depend upon the par-
ticular context and conduct involved.” Id. at 1284 (analo-
gizing lack of candor to “the failure to state a material fact
[in a securities registration statement] . . . necessary to
make the statements therein not misleading” actionable
under the Securities Act of 1933). Hence, we reject Ryan’s
argument that lack of candor can only be charged where an
employee failed to be forthright in the course of an investi-
gation or inquiry. In fact, Ludlum’s holding that a lack of
candor may be charged where an employee fails to state a
material fact necessary to make a statement not mislead-
ing is strikingly applicable to Ryan’s failure to provide any
evidence in support of his provocative assertion.
    We further determine that Ryan has not shown that
the AJ’s finding was unsupported by substantial evidence.
Ryan argues that neither the DO nor the AJ made the req-
uisite finding of an intent to deceive, and in fact conceded
that Ryan may have believed that SV received an inflated
rating. But Ryan’s opinions about SV’s performance are
ultimately beside the point. Ryan chose to assert the exist-
ence of a quid pro quo between the sergeant and SV with-
out any evidence. While Ryan now argues that his
intuition as a police officer provides the requisite evidence,
he did not so qualify his allegation in his memorandum.
Instead, Ryan represented the alleged exchange as fact,
and the AJ reasonably found that by making an allegation
he knew was unsupported, Ryan intended to deceive the
recipients of the memorandum. Thus, substantial evidence
supports the AJ’s finding that Ryan lacked candor.
    Ryan also argues that the conduct unbecoming charge
was unsupported by substantial evidence because dissemi-
nating SV’s personnel file was not conduct unbecoming a
police officer, which Ryan alleges is defined in PFPA’s in-
ternal regulations as including “that which impairs the op-
eration or efficiency of the department or employees.”
RYAN v. DEFENSE                                              7



Appellant Br. 26. In addition, Ryan asserts that the con-
duct unbecoming charge cannot lie because the DO admit-
ted that Ryan’s position as a police officer did not affect his
analysis of the charge. Finally, Ryan argues that he was
not aware that he was unauthorized to distribute SV’s per-
sonnel file.
     In response, the government argues that a conduct un-
becoming charge can be proven without reference to a spe-
cific regulation and that the AJ correctly found that Ryan’s
conduct renders him unsuitable to remain a PFPA police
officer. The government also contends that Ryan was
aware that he was unauthorized to distribute SV’s person-
nel file.
     We find Ryan’s arguments unavailing. Ryan signed an
EEOC notice which clearly warned him that distribution of
SV’s personnel file was a violation of the Privacy Act of
1974, and PFPA Order 1000.3 makes clear that “[v]iolation
of any law, regulation or order may be grounds for discipli-
nary action.” J.A. 552. Both the DO and the AJ were thus
entitled to credit testimony that Ryan’s cavalier attitude
toward the Privacy Act and EEOC rules rendered him a
liability to the PFPA, where officers must abide by similar
laws to perform their jobs. Furthermore, the record is clear
that Ryan was aware that he was barred from sharing SV’s
personnel file. See J.A. 1290 (“[The EEO Director] said you
cannot share other people’s information.”). Thus, Ryan has
not shown that the AJ’s finding that he committed conduct
unbecoming a police officer was unsupported by substan-
tial evidence.
    With respect to the third charge, unauthorized use of a
government computer, Ryan argues that his searching SV’s
police reports was authorized because he generally has ac-
cess to the RMS system and allegedly was told during
training that he could search the system “merely to satisfy
[his] curiosity.” J.A. 1365. Thus, in Ryan’s view, the
8                                           RYAN v. DEFENSE




government never showed that his use of a government
computer to search SV’s police reports was unauthorized.
    The government responds that the AJ was entitled to
credit the DO’s testimony that Ryan’s use of the RMS sys-
tem to assist his personal investigation into SV was unau-
thorized because it had nothing to do with his duties as a
police officer. The government further argues that the AJ
had substantial evidence to find that Ryan was not allowed
to search the system just to satisfy his curiosity.
    We agree with the government and conclude that the
AJ was entitled to credit the DO’s testimony. As Ryan con-
firmed, the RMS system requires an officer to agree that
his use of the system is authorized and Ryan admitted that
he agreed in order to log in to the RMS system. Thus, the
AJ’s finding that Ryan misused a government computer
was supported by substantial evidence.
    Ryan finally argues that the DO failed to show the re-
quired nexus between these charges and Ryan’s ability to
perform his job satisfactorily. Ryan contends that the DO
based the finding of nexus on his perception of Ryan’s trust-
worthiness during the appeal process, rather than on the
grounds themselves.
    The government responds that the AJ properly cred-
ited the DO’s testimony that the charges themselves, ra-
ther than Ryan’s conduct on appeal, showed Ryan’s
untrustworthiness and poor judgment. The government
further points to the DO’s consideration of Giglio v. United
States, 405 U.S. 150 (1972), for the proposition that the
lack of candor charge in particular implicates Ryan’s abil-
ity to testify in court. The government therefore argues
that Ryan’s lack of candor charge impairs his ability to per-
form an essential function of his job.
    We conclude that Ryan has failed to show that the AJ’s
finding of a nexus between the charges and Ryan’s ability
to perform his job was unsupported by substantial
RYAN v. DEFENSE                                             9



evidence. The AJ was entitled to credit the DO’s testimony,
which as a whole clearly demonstrates a thoughtful ra-
tionale why the charges against Ryan, not his conduct dur-
ing the appeal process, prevent him from fulfilling the
duties of a PFPA police officer. See J.A. 1431 (explaining
that the DO found in his decision on Ryan’s removal that
Ryan “can’t be trusted with sensitive information,” “has
poor judgment,” and “can’t be trusted to testify,” creating
Giglio problems).
                             B.
    Ryan next raises two arguments that his due process
rights were violated in the course of the proceedings before
the AJ: (1) he was not able to make a meaningful reply
because the DO admitted that he did not consider one of
the earlier disclosures Ryan made concerning the improper
activity at SV’s duty post, even though Ryan mentioned it
in his oral reply; and (2) the DO admitted that he formed
an impression of Ryan as dishonest because he had per-
sonal knowledge that led him to disbelieve Ryan’s accusa-
tion that two other officers abused alcohol off-duty. While
the relevant charge was withdrawn by the agency, Ryan
argues that the DO’s personal knowledge should have been
disclosed as new and material ex parte information before
Ryan made his reply to the DO and that the AJ did not
have substantial evidence to conclude that the information
was not new and material to the charges at issue.
    The government responds that the first argument was
not made to the AJ and is waived. It argues that the second
argument was properly rejected by the AJ because the ex
parte information was not new and material and did not
affect the DO’s decision to sustain other charges against
Ryan.
     Ryan failed to make his first argument to the AJ, and
it is therefore waived. See Wallace v. Dep’t of the Air Force,
879 F.2d 829, 832 (Fed. Cir. 1989). With respect to the sec-
ond argument, we agree with the government that
10                                          RYAN v. DEFENSE




substantial evidence supports the AJ’s finding that the ex
parte information considered by the DO was not new or ma-
terial and therefore did not deprive Ryan of his due process
right.
    Ryan is a federal employee as defined by 5 U.S.C.
§§ 7501, 7511(a)(1). He therefore has a constitutionally-
protected property interest in his employment with the fed-
eral government. See King v. Alston, 75 F.3d 657, 661 (Fed.
Cir. 1996). Before being deprived of this property interest,
a public employee has a right under the Due Process
Clause to be given “notice and an opportunity to respond.”
Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 546
(1985). We have held that an ex parte communication that
introduces “new and material information to the [DO] will
violate the due process guarantee of notice.” Stone, 179
F.3d at 1377. In deciding whether information is new and
material, we look to several factors, including: (1) whether
the ex parte communication merely introduces “cumula-
tive” information or new information; (2) whether the em-
ployee knew of the error and had a chance to respond to it;
and (3) whether the ex parte communications were of the
type likely to result in undue pressure upon the DO to rule
in a particular manner. Id.
    Here, the government is correct that substantial evi-
dence supports the AJ’s finding that the ex parte infor-
mation was not new or material to the charges at issue.
Ryan argues he was prejudiced because the DO’s personal
knowledge—that Ryan’s accusation about his coworkers’
drinking habits was false—carried over into his decision on
the other specifications for Ryan’s lack of candor. The rec-
ord does not support Ryan’s argument. While the DO did
admit that he was unable to forget that Ryan had made
this accusation, he twice averred in the same exchange that
Ryan’s charged conduct alone was sufficient to sustain the
charges at issue. See J.A. 1462 (“If we threw [Ryan’s accu-
sation] away, I would have still upheld the lack of candor
because of the lack of evidence, through unsubstantiated
RYAN v. DEFENSE                                           11



assertions. It’s pretty black-and-white.”). Ryan has not
shown that the AJ erred by crediting this testimony, in con-
junction with the remainder of the record, as substantial
evidence that the DO’s personal knowledge was not new
and material ex parte information.
                             C.
     Finally, Ryan argues that the AJ erred by rejecting his
affirmative defense under the WPA. In Ryan’s view, his
disclosure of the illegal quid pro quo between the sergeant
and SV was a contributing factor to his removal because
his memorandum was cited in the notice of proposed re-
moval. Ryan argues that this showing has satisfied his
burden to establish a prima facie case of retaliation; thus,
the AJ should have then shifted the burden to the govern-
ment to rebut this showing. Ryan further argues that his
disclosures were made in good faith and that he had a rea-
sonable belief that his disclosure evidenced a violation of a
rule or regulation.
    The government responds that the WPA only protects
a government employee for disclosures he “reasonably be-
lieves evidence” a violation of a law, rule or regulation,
gross waste, an abuse of authority, or a danger to public
health or safety. 5 U.S.C. § 2302(b)(8)(A). The government
further argues that substantial evidence supports the AJ’s
decision to credit the DO’s testimony that Ryan’s previous
disclosures were not a contributing factor to his removal.
    We agree with the government that the AJ correctly
held that Ryan’s disclosures do not qualify his actions for
protection under the WPA. To receive the protection of the
WPA, an employee must establish by a preponderance of
the evidence that he made a protected disclosure. See Hor-
ton v. Dep’t of Navy, 66 F.3d 279, 282 (Fed. Cir. 1995). A
disclosure is protected only if the employee has a reasona-
ble belief that the disclosure reveals a type of misbehavior
described in § 2302(b)(8)(A). Ryan argues that his memo-
randum is protected by virtue of its revelation of an illegal
12                                          RYAN v. DEFENSE




exchange between the sergeant and SV, but we conclude
that the AJ reasonably found, based on the factual record
and the testimony of both Ryan and the DO, that this ac-
cusation had no reasonable basis.
     In his memorandum, Ryan asserted the existence of an
illegal quid pro quo, but he has not provided any evidence
of such a deal, either on appeal or previously. Therefore,
he had no reasonable basis to believe that his memoran-
dum revealed the type of misbehavior described in
§ 2302(b)(8)(A). See Lachance v. White, 174 F.3d 1378,
1381 (Fed. Cir. 1999) (holding that a belief is reasonable
when “a disinterested observer with knowledge of the es-
sential facts known to and readily ascertainable by the em-
ployee [could] reasonably conclude that the actions of the
government evidence [a violation]” and that the “purely
subjective perspective of an employee is not sufficient”).
The WPA does not give employees carte blanche to an-
nounce that their coworkers have committed serious legal
violations based purely on speculation—let alone to ignore
privacy laws and abuse their access to government records
in doing so. Thus, Ryan has not shown that the AJ’s find-
ing that his disclosure was not protected by the WPA was
unsupported by substantial evidence.
      We further agree with the government that substan-
tial evidence supports the AJ’s finding that Ryan’s previous
disclosures of unauthorized congregating at SV’s duty post
did not contribute to his removal. Neither of these disclo-
sures was cited in the notice of proposed removal, nor did
they involve Ryan asserting an illegal exchange between
the sergeant and SV, violating the Privacy Act, or misap-
propriating government records. Furthermore, the DO tes-
tified that he was unaware of one of the disclosures and
welcomed the other. The AJ was entitled to credit the tes-
timony of the DO, see Hambsch v. Dep’t of the Treasury, 796
F.2d 430, 436 (Fed. Cir. 1986), and reject Ryan’s argument
that these disclosures contributed to his removal. Ryan
RYAN v. DEFENSE                                      13



has thus not shown that the AJ’s finding was unsupported
by substantial evidence.
                    III. CONCLUSION
    We have considered Ryan’s other arguments but find
them unpersuasive. For the foregoing reasons, we affirm
the decision of the Board.
                     AFFIRMED